ORDER

PER CURIAM.
Samuel L. Lomax (Defendant) appeals from the judgment upon his convictions by a jury for one count of first-degree robbery (Count I), in violation of Section 569.020, RSMo 2000 1; one count of armed criminal action (Count II), in violation of Section 571.015; two counts of second-degree robbery (Counts III and IV), in violation of Section 569.030; one count of attempted second-degree robbery (Count V), in violation of Section 564.011; one count of first-degree tampering (Count VI), in violation of Section 569.080; one count of third-degree assault (Count VII), in violation of Section 565.070; one count of resisting arrest (Count VIII), in violation of Section 575.150; and one count of unlawful use of drug paraphernalia (Count IX), in violation of Section 195.233. The trial court sentenced Defendant as a prior and persistent offender to life imprisonment on Count I; to life imprisonment on Count II; to concurrent terms of 15 years’ imprisonment on Count III, IV, and V; to seven years’ imprisonment on Count VI; to 10 months in a medium security institution on Count VII; to four years’ imprisonment on Count VIII; and to 10 months’ in a medium security institution on Count IX. The trial court ordered the terms on Count I and Count II to be served consecutively to each other. The trial court ordered the terms on Counts III, IV, V, VI, VII, VIII, and IX to be served concurrently with each other and with Count I. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be *421without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.